DETAILED ACTION
This office action is in response to applicant’s RCE filed on 11/02/2022.
Currently claims 1 and 3-24 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0361363 A1 (Chau) and further in view of US 2019/0181273 A1 (Rooyen).
Regarding claim 1, Chau discloses, an integrated circuit structure, comprising: a channel layer (206; channel region) above a substrate (226; substrate) (Fig. 2A; [0015]), 
a ferroelectric oxide material (204; gate dielectric layer; [0023]) above the channel layer (206) (Fig. 2A; [0023], [0026]); 
Note: Chau teaches in para. [0026] that the gate dielectric layer can be a silicon dioxide or a silicon oxynitride dielectric film grown with a wet/dry oxidation process. The gate dielectric layer may also include lead zirconium titanate (PZT) (Pb [ZrxTi1-x] O3 (0≤x≤1)) which is a ferroelectric material. Thus, Chau teaches the limitation that there is a ferroelectric oxide material above the channel.

    PNG
    media_image1.png
    395
    567
    media_image1.png
    Greyscale

a gate electrode (202; gate electrode) on the ferroelectric oxide material (204) (Fig. 2A; [0015]), 
the gate electrode (202) having a first side (left side) and a second side (right side) opposite the first side (Fig. 2A; [0015]); 
a first source/drain region (210; source/drain region) at the first side (left side) of the gate electrode (202) (Fig. 2A; [0015]); and 
a second source/drain region (210; source/drain region) at the second side (right side) of the gate electrode (202) (Fig. 2A; [0015]).  
But Chau fails to teach explicitly, the channel layer comprising a material selected from the group consisting of silicene and phosphorene; 
However, in analogous art, Rooyen discloses, the channel layer comprising a material selected from the group consisting of silicene and phosphorene ([0038]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chau and Rooyen before him/her, to modify the teachings of an integrated circuit structure as taught by Chau and to include the teachings of the channel layer comprising a material selected from the group consisting of silicene and phosphorene as taught by Rooyen since both silicene and phosphorene are excellent 2D materials with high electron mobility and they have the ability to blend in easily in silicon fabrication process. Absent this important teaching in Chau, a person with ordinary skill in the art would be motivated to reach out to Rooyen while forming an integrated circuit structure of Chau. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 3, the combination of Chau and Rooyen teaches, the integrated circuit structure of claim 1, wherein the material of the channel layer (a material selected from the group consisting of silicene and phosphorene; [0038]; Rooyen Reference) is an amorphous or a polycrystalline material (silicene can be found in both amorphous and polycrystalline state; this is a material property and an example of polycrystalline silicene can be found at this link - https://pubs.acs.org/doi/10.1021/acs.jpcc.8b01466). See 103 motivation in claim 1.


Regarding claim 4, Chau discloses, the integrated circuit structure of claim 1, wherein the ferroelectric oxide -2-Serial No.: 16/630,839Art Unit: 2812material (204; gate dielectric layer; [0023]) is selected from the group consisting of lead zirconate titanate (PZT), strontium bismuth tantalum oxide (SBT), and lanthanum-doped lead zirconium titanate (PLZT) ([0026]).  
Note: Chau teaches in para. [0026] that the gate dielectric layer can be a silicon dioxide or a silicon oxynitride dielectric film grown with a wet/dry oxidation process. The gate dielectric layer may also include lead zirconium titanate (PZT) (chemical symbol - Pb [ZrxTi1-x] O3 (0≤x≤1)) which is a ferroelectric material. 

Regarding claim 5, Chau discloses, the integrated circuit structure of claim 1, wherein the ferroelectric oxide material (204) comprises hafnium and oxygen (Fig. 2A; [0026]).  
Note: Chau teaches in para. [0026] that the gate dielectric layer is made of metal oxide dielectric, such as tantalum pentaoxide, titanium oxide, hafnium oxide, zirconium oxide, aluminum oxide, and various silicates or other high k dielectric, such lead zirconium titanate (PZT) and barium strontium titanate (BST). Thus, Chau teaches the limitation.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and Rooyen as applied to claim 1 and further in view of US 5,418,389 A (Watanabe).
Regarding claim 6, the combination of Chau and Rooyen fails to teach explicitly, the integrated circuit structure of claim 1, further comprising: an insulator material layer between and in contact with the ferroelectric oxide material and the channel layer.  
However, in analogous art, Watanabe discloses, the integrated circuit structure of claim 1, further comprising: an insulator material layer (3; dielectric layer) between and in contact with the ferroelectric oxide material (4; ferroelectric layer) and the channel layer (2; channel layer) (Fig. 3A; col. 11, lines 25-47). 

    PNG
    media_image2.png
    239
    175
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chau, Rooyen and Watanabe before him/her, to modify the teachings of an integrated circuit structure with ferroelectric oxide layer over the channel layer as taught by Chau and to include the teachings of an insulator material layer between and in contact with the ferroelectric layer and the channel layer as taught by Watanabe since the additional insulating material along with the ferroelectric oxide layer would enable the designer to select a certain effective dielectric constant for the combination of insulating materials. Absent this important teaching in Chau, a person with ordinary skill in the art would be motivated to reach out to Watanabe while forming an integrated circuit structure of Chau. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and Rooyen as applied to claim 1 and further in view of US 2005/0174841 A1 (Ho).
Regarding claim 7, the combination of Chau and Rooyen fails to teach explicitly, the integrated circuit structure of claim 1, wherein the integrated circuit structure is a two-state memory cell.  
However, in analogous art, Ho discloses, the integrated circuit structure of claim 1, wherein the integrated circuit structure (1402/1403) is a two-state memory cell (Figures 14-15; [0062] - [0063]).

    PNG
    media_image3.png
    198
    184
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    340
    392
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chau, Rooyen and Ho before him/her, to modify the teachings of an integrated circuit structure that usually stores either a “0” or a “1” as taught by Chau and to include the teachings of integrated circuit structure being a two-state memory cell as taught by Ho since a ferroelectric memory transistor usually stores either a “0” or a “1” in the ferroelectric memory layer but both Chau and Rooyen fails to identify it as a two-state memory cell. Thus, absent this important teaching in Chau and Rooyen, a person with ordinary skill in the art would be motivated to reach out to Ho while forming an integrated circuit structure of Chau. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and Rooyen as applied to claim 1 and further in view of US 2017/0243624 A1 (Foong).
Regarding claim 8, the combination of Chau and Rooyen fails to teach explicitly, the integrated circuit structure of claim 1, further comprising: a non-volatile memory cell coupled to the second source/drain region, the non-volatile memory cell selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random-access memory (RRAM) cell, and a conductive bridge random access memory (CBRAM) cell.
However, in analogous art, Foong discloses, the integrated circuit structure of claim 1, further comprising: a non-volatile memory cell (216b; second non-volatile memory cell; Fig. 2A; [0069]) coupled to the second source/drain region (second source/drain terminal of second transistor 214b; Fig. 2A; [0069]), 

    PNG
    media_image5.png
    406
    583
    media_image5.png
    Greyscale

the non-volatile memory cell (216b) selected from the group consisting of a spin torque transfer random access memory (STTRAM) cell, a resistive random-access memory (RRAM) cell, and a conductive bridge random access memory (CBRAM) cell (Fig. 1; [0006]).
Note: Foong teaches in para. [0006] that a resistive random-access memory (RRAM) 110 may be employed for the storage 102, the memory 104, and the cache (L2, L3) 106, and a STT-MRAM 112 may be employed for the memory 104, the cache (L2, L3) 106, and the logic/flip-flop/register file cache (L1) 108. Thus, it can be concluded that the non-volatile memory cell is a resistive random-access memory (RRAM) cell.

    PNG
    media_image6.png
    577
    596
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chau, Rooyen and Foong before him/her, to modify the teachings of an integrated circuit structure including a driving transistor as taught by Chau and to include the teachings of a non-volatile memory cell coupled to the source/drain region of a driving transistor as taught by Foong since this is one of the widely used connection of a memory cell and a driving transistor in a non-volatile memory structure and absent this important teaching in Chau, a person with ordinary skill in the art would be motivated to reach out to Foong while forming an integrated circuit structure of Chau. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 8,994,079 B2 (Song) - A graphene electronic device is disclosed including a multi-layered gate insulating layer between a graphene channel layer and a gate electrode. The multi-layered gate insulating layer includes an organic insulating layer and an inorganic insulating layer on the organic insulating layer.
2. US 2012/0314476 A1 (Appenzeller) - A FETRAM is disclosed which is significantly improved over the operation of conventional FeRAM technology. A CMOS-processing compatible memory cell provides an architecture enabling a non-destructive read out operation using organic ferroelectric PVDF-TrFE as the memory storage unit and silicon nanowire as the memory read out unit.
3. US 2016/0161251 A1 (Haverty) - An apparatus is disclosed comprising a substrate, a phonon-decoupling layer formed on the substrate, a gate dielectric layer formed on the phonon-decoupling layer, a gate electrode formed on the gate dielectric layer, a pair of spacers formed on opposite sides of the gate electrode, a source region formed in the substrate subjacent to the phonon-decoupling layer, and a drain region formed in the substrate subjacent to the phonon-decoupling layer. The phonon-decoupling layer prevents the formation of a silicon dioxide interfacial layer and reduces coupling between high-k phonons and the field in the substrate.
4. US 2005/0205969 A1 (Ono) - A non-volatile memory cell structure is disclosed utilizing a charge trapping high-k dielectric in the place of the triple film stack (tunnel dielectric layer/charge trapping layer/blocking layer). The charge trapping characteristic of the high-k dielectric can be further improved by exposing the high-k dielectric layer to a treatment process such as a plasma exposure using excited state oxygen (e.g. oxygen plasma) ambient. By using a single layer as the charge trapping gate dielectric, the present invention presents a simple and inexpensive solution that permits device scaling to very small dimensions, together with the ease of device fabrication processes. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/03/2022